Citation Nr: 1627290	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  14-14 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for left hip replacement.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel



INTRODUCTION

The Veteran had active service from September 1995 to May 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his April 2014 VA Form substantive appeal, the Veteran indicated that he desired a Board hearing before a Veterans Law Judge in Washington, DC.  In a May 2016 letter, the Board notified the veteran that his requested hearing before a Veterans Law Judge was scheduled to be held on June 16, 2016 at the Board's offices in Washington, DC.

In June 2016, approximately two weeks before the scheduled Board hearing, the Veteran sent a letter to the Board, transmitted by facsimile, in which he requested to change his previously requested type of hearing from the scheduled Board hearing before a Veterans Law Judge held in person in Washington, DC, to a Board hearing by live videoconference.  The Board finds that the Veteran has complied with the requirements for making that change.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the RO before a Veterans Law Judge.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

